Case 2:20-cv-03090-JMV-JAD Document 44 Filed 01/28/21 Page 1 of 7 PageID: 164




Not for Publication

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY



    RONALD LEWIS,

                   Plaintiff,
                                                              Civil Action No. 20-cv-3090
          v.
                                                                 OPINION & ORDER
    SYNCHRONY BANK, et al.,

                   Defendants.



    John Michael Vazquez, U.S.D.J.

         This matter comes before the Court on Defendant Synchrony Bank’s motion to dismiss.

D.E. 13. The Court reviewed all submissions in support and opposition and considered the motion

without oral argument pursuant to Federal Rule of Civil Procedure 78 and Local Civil Rule 78.1(b).

For the reasons that follow, the motion is denied.

      I. FACTUAL BACKGROUND & PROCEDURAL HISTORY

         Plaintiff Ronald Lewis alleges that he opened a consumer credit account with Defendant

Synchrony Bank (“Synchrony”) in 2006 and eventually owed $1,180 on the account. 1 Compl. ¶¶

14, 15.        In January of 2018, Synchrony issued Lewis a “Cancellation of Debt” 1099-C

informational tax form, stating that $813.45 of the debt was cancelled. Id. ¶ 16. After issuing the

1099-C, Synchrony reported to consumer reporting agencies (“CRAs”) that Lewis’s account



1
  The facts are derived from Plaintiff's complaint. D.E. 1. When reviewing a motion to dismiss,
the Court accepts as true all well-pleaded facts in the complaint. Fowler v. UPMC Shadyside, 578
F.3d 203, 210 (3d Cir. 2009).
Case 2:20-cv-03090-JMV-JAD Document 44 Filed 01/28/21 Page 2 of 7 PageID: 165




balance remained $1,180. Id. ¶ 17. Lewis then informed three CRAs - Equifax, Experian, and

TransUnion - that incorrect information was reported. 2 Id. ¶ 18. Lewis alleges that the CRAs

notified Synchrony of the disputed accuracy of the information and that Synchrony did not conduct

an adequate investigation as required by the Fair Credit Reporting Act (“FCRA”). Id. ¶ 20-22.

       In March of 2020, Lewis filed his Complaint. D.E. 1. The Complaint alleges that

Synchrony’s behavior violated Section 1681s of the FCRA, which creates a duty to investigate

disputed information. Id. Synchrony now moves to dismiss the Complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6). D.E. 13. Synchrony argues that the Complaint fails to state a

claim because the issuance of a 1099-C does not mean that the debt was discharged. Id. Plaintiff

opposed the motion, D.E. 22, to which Synchrony replied, D.E. 26.

    II. LEGAL STANDARD

       According to Rule 12(b)(6) of the Federal Rules of Civil Procedure, a complaint may be

dismissed when it fails “to state a claim upon which relief can be granted.” In analyzing a motion

to dismiss under Rule 12(b)(6), the Court will “accept all factual allegations as true, construe the

complaint in the light most favorable to the plaintiff, and determine whether, under any reasonable

reading of the complaint, the plaintiff may be entitled to relief.” Phillips v. Cty. of Allegheny, 515

F.3d 224, 231 (3d Cir. 2008) (quoting Pinker v. Roche Holdings Ltd., 292 F.3d 361, 374 n.7 (3d

Cir.2002). To survive dismissal, “a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Determining whether a



2
 Equifax Information Services, LLC; Experian Information Services, LLC; and TransUnion, LLC
are also named Defendants. D.E. 1. Both TransUnion and Equifax have been dismissed from the
case, D.E. 37, 42, and Experian does not join the current motion.




                                                      2
Case 2:20-cv-03090-JMV-JAD Document 44 Filed 01/28/21 Page 3 of 7 PageID: 166




complaint is plausible is a “context-specific task that requires the reviewing court to draw on its

judicial experience and common sense.” Id. at 679. While not a “probability requirement,”

plausibility means “more than a sheer possibility that a defendant has acted unlawfully.” Id. at

678. “A claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. Even

if plausibly pled, however, a complaint will not withstand a motion to dismiss if the facts alleged

do not state “a legally cognizable cause of action.” Turner v. J.P. Morgan Chase & Co., No. 14-

7148, 2015 WL 12826480, at *2 (D.N.J. Jan. 23, 2015). Additionally, a court is “not compelled

to accept unwarranted inferences, unsupported conclusions or legal conclusions disguised as

factual allegations.” Baraka v. McGreevey, 481 F.3d 187, 211 (3d Cir. 2007).

   III. ANALYSIS

        “Congress enacted the FCRA in 1970 to ensure fair and accurate credit reporting, promote

efficiency in the banking system, and protect consumer privacy.” Gelman v. State Farm Mut. Auto.

Ins. Co., 583 F.3d 187, 191 (3d Cir. 2009) (internal quotation marks omitted). The FCRA was

“crafted to protect consumers from the transmission of inaccurate information about them.”

Seamans v. Temple Univ., 744 F.3d 853, 860 (3d Cir. 2014) (quoting Cortez v. Trans Union, LLC,

617 F.3d 688, 706 (3d Cir. 2010)). To that end, the FCRA imposes duties on CRAs, which prepare

credit reports, and “furnishers,” such as banks, which provide credit data to CRAs. Id. The FCRA

provides that when a consumer raises a dispute to a CRA regarding information in his credit report,

the CRA must notify the furnisher of that information. 15 U.S.C. § 1681i(a)(2). The furnisher, in

turn, must do the following:

               (A) conduct an investigation with respect to the disputed
               information;
               (B) review all relevant information provided by the [CRA] . . .;
               (C) report the results of the investigation to the [CRA]; [and]



                                                     3
Case 2:20-cv-03090-JMV-JAD Document 44 Filed 01/28/21 Page 4 of 7 PageID: 167




               (D) if the investigation finds that the information is incomplete or
               inaccurate, report those results to all other [CRAs] to which the
               person furnished the information and that compile and maintain files
               on consumers on a nationwide basis[.]

15 U.S.C. § 1681s-2.

       To plead a claim against a furnisher, a consumer must allege that (1) he informed the CRA

that he disputed the information that the furnisher provided, (2) the credit agency notified the

furnisher, and (3) the furnisher failed to conduct a reasonable investigation. See Gatanas v. Am.

Honda Fin. Corp., No. 20-07788, 2020 WL 7137854, at *2 (D.N.J. Dec. 7, 2020) (citing Berkery

v. Verizon Comm'cns Inc., 658 F. App'x 172, 175 (3d Cir. 2016) (per curiam)). As to the accuracy

of the information furnished, “even if the information is technically correct, it may nonetheless be

inaccurate if, through omission, it creates a materially misleading impression.” Seamans v. Temple

Univ., 744 F.3d 853, 865 (3d Cir. 2014) (citing Saunders v. Branch Banking & Trust Co. of Va.,

526 F.3d 142, 148 (4th Cir. 2008).

       Lewis alleges that Synchrony violated the FCRA by failing to conduct a reasonable

investigation once Lewis disputed the information reported to the CRAs and the CRAs informed

Synchrony of the dispute. D.E. 1. Synchrony argues that, as a matter of law, the issuance of a

Form 1099-C does not mean that a debt is discharged, and Lewis has therefore failed to state a

claim. D.E. 13-1 at 5.

       A 1099-C is issued when an “applicable entity . . . discharges (in whole or in part) the

indebtedness of any person during any calendar year.” 26 U.S.C. § 6050P. There are eight

delineated events that can trigger the filing and issuance of a Form 1099–C, among which is a

“discharge of indebtedness pursuant to a decision by the creditor, or the application of a defined

policy of the creditor, to discontinue collection activity and discharge debt.” 26 C.F.R. § 1.6050P–

1(b)(2)(i)(G). Courts disagree as to the legal significance of the issuance of a 1099-C:



                                                     4
Case 2:20-cv-03090-JMV-JAD Document 44 Filed 01/28/21 Page 5 of 7 PageID: 168




               Most [courts] have held that, absent other evidence, the issuance of
               a Form 1099-C does not automatically discharge a debt. See e.g.
               FDIC v. Cashion, 720 F.3d 169, 176–81 (4th Cir. 2013); Cadle v.
               Neubauer, 562 F.3d 369, 374 (5th Cir. 2009); Wells Fargo Advisors,
               LLC v. Mercer, 735 F. App'x 23 (7th Cir. 2018). A small minority
               of courts have disagreed and found that the issuance of a Form 1099-
               C alone does cancel a debt. See In re Reed, 492 B.R. 261, 268
               (Bankr. E.D. Tenn. 2013); In re Crosby, 261 B.R. 470, 476–77
               (Bankr. D. Kan. 2001); In re Welsh, 06-10831-ELF, 2006 WL
               3859233, at *2 (Bankr. E.D. Pa. Oct. 27, 2006). The minority have
               generally found that “because filing a Form 1099-C has legal
               significance to the debtor's income tax liability, and because the
               debtor faces penalties or fines for failing to comply with the
               obligations imposed, it would be inequitable to permit a creditor to
               collect the debt after having received the benefit of the ‘charge-off’
               of the debt from filing the Form 1099-C.” See Cashion, 720 F.3d at
               178.

Johnson v. Branch Banking & Tr. Co., No. 3:18-CV-150-CRS, 2018 WL 4492478, at *2 (W.D.

Ky. Sept. 19, 2018).

       The Court does not reach which of the two competing positions is correct at this stage.

Instead, at the pleading stage, Lewis “need not prove but merely plead plausibly” that the report

was inaccurate and that Synchrony failed to reasonably investigate the dispute as required by the

FCRA. 3 Shull v. Synchrony Bank, No. 1:19-CV-00715, 2020 WL 1467269, at *4 (M.D. Pa. Mar.

26, 2020). The Complaint alleges that Lewis’s debt was discharged, Compl. at ¶ 16, Synchrony



3
 Synchrony cites to a string of cases supporting the idea that the issuance of a Form 1099-C does
not mean that a debt is discharged, in line with the majority view. None of the cases, however,
were decided on a motion to dismiss and only one (Ware) concerns alleged FCRA violations. DE
13-1 at 10-13 (citing In re Zilka, 407 B.R. 684 (Bankr. W.D. Pa. 2009); Verdini v. First Nat. Bank
of Pennsylvania, 2016 PA Super 56, 135 A.3d 616 (2016); Owens v. Comm'r, 67 F. App'x 253 (5th
Cir. 2003); In re Washington, 581 B.R. 150 (Bankr. D.S.C. 2017); Ware v. Bank of Am. Corp., 9
F. Supp. 3d 1329 (N.D. Ga. 2014); F.D.I.C. v. Cashion, 720 F.3d 169, 171 (4th Cir. 2013); Capital
One, N.A. v. Massey, No. 4:10-CV-01707, 2011 WL 3299934 (S.D. Tex. Aug. 1, 2011); United
States v. Reed, No. 3:09-CV-210, 2010 WL 3656001 (E.D. Tenn. Sept. 14, 2010); Leonard v. Old
Nat. Bank Corp., 837 N.E.2d 543 (Ind. Ct. App. 2005)).




                                                     5
Case 2:20-cv-03090-JMV-JAD Document 44 Filed 01/28/21 Page 6 of 7 PageID: 169




continued to report the full balance, id. at ¶ 17, Lewis disputed the accuracy of the information, id.

at ¶ 18, the CRAs notified Synchrony of the dispute, id. at ¶ 20, and Synchrony failed to investigate,

id. at ¶ 22. Further, Plaintiff does not plead that the 1099-C itself discharged the debt, but rather

that the debt was discharged, and the 1099-C served as memorialization. Id. at ¶ 17 (“Defendant

discharged $813.45 of the debt, which was memorialized via a 1099-c issued to Plaintiff.”). It is

premature to dismiss Plaintiff's claims at the pleading stage because his allegations of discharge

are plausible. 4 See Shull v. Synchrony Bank, No. 1:19-CV-00715, 2020 WL 1467269, at *5 (M.D.

Pa. Mar. 26, 2020) (denying motion to dismiss complaint alleging FCRA violation where Plaintiff

pleaded existence of 1099-C); Vaughn v. Branch Banking & Tr. Co., No. 3:18-CV-00444-GNS,

2019 WL 1290884, at *3 (W.D. Ky. Mar. 20, 2019) (same); Johnson v. Branch Banking & Tr.

Co., No. 3:18-CV-150-CRS, 2018 WL 4492478, at *2 (W.D. Ky. Sept. 19, 2018) (same); Kunwar

v. Capital One, N.A., No. 17-CV-04849-LHK, 2017 WL 5991864, at *5 (N.D. Cal. Dec. 4, 2017)

(same).

          Accepting the well-pleaded allegations in the Complaint to be true, including the allegation

that the debt was discharged coupled with Synchrony’s issuance of the 1099-C, and drawing all

reasonable inferences in favor of Plaintiff, the Court finds that Lewis has plausibly pled that

Synchrony violated the FCRA in failing to reasonably investigate the disputed balance. The

motion to dismiss is denied.




4
  Synchrony argues also that the issuance of a 1099-C does not mean Synchrony must cease
furnishing information that Plaintiff has an outstanding amount past due, relying mainly on Federal
Trade Commission guidance stating what happens “generally.” D.E. 26 at 9 (citing Federal Trade
Commission – Consumer Information, https://www.consumer.ftc.gov/articles/0117-time-barred-
debts). The citation, however, concerns time-barred debts, a scenario not raised in the Complaint.




                                                       6
Case 2:20-cv-03090-JMV-JAD Document 44 Filed 01/28/21 Page 7 of 7 PageID: 170




   IV. CONCLUSION AND ORDER

      Therefore, for the foregoing reasons, and for good cause shown,

      IT IS on this 28th day of January, 2021

      ORDERED that Synchrony’s motion to dismiss (D.E. 13) is DENIED.



                                                         __________________________
                                                         John Michael Vazquez, U.S.D.J.




                                                 7
